Ejectment. The plaintiffs in an action of ejectment claimed the premises described in their declaration as belonging to them in fee, and on the trial of the cause gave no higher evidence of title than title by possession. The presiding judge ruled that they were entitled to recover, and the defendant excepted to his decision. The plaintiffs now moved for judgment for the frivolousness of the bill of exceptions, and the court gave them judgment, holding that title by possession is prima facie evidence of a fee.